           Case 1:19-cv-00332-NONE-SAB Document 29 Filed 07/31/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
     KEVIN FERRELL, et al.,                              Case No. 1:19-cv-00332-NONE-SAB
11
                    Plaintiffs,                          ORDER SETTING FINAL APPROVAL
12                                                       HEARING ON CLASS ACTION
             v.                                          SETTLEMENT FOR FEBRUARY 3, 2021
13
     BUCKINGHAM PROPERTY                                 (ECF Nos. 24, 28)
14   MANAGEMENT,

15                  Defendant.

16

17          On January 21, 2020, the undersigned issued findings and recommendations

18 recommending that Plaintiffs’ motion for preliminary approval of class action settlement and

19 certification of class and FLSA collective for purposes of settlement be granted. (ECF No. 24.)
20 On July 30, 2020, the assigned District Judge adopted the findings and recommendations in full.

21 (ECF No. 28.)      The order adopting states that: “Notice to the Class Members and FLSA

22 Collective shall include the date of the final approval hearing to be set by the assigned magistrate

23 judge.” (Id. at 12.) The parties requested that the hearing on the motion for final approval of

24 settlement be set for a date approximately six (6) months after the date of granting the motion for

25 preliminary approval. (ECF No. 19 at 33.)

26 / / /
27 / / /

28 / / /


                                                     1
          Case 1:19-cv-00332-NONE-SAB Document 29 Filed 07/31/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that a final approval hearing on the class action

 2 settlement is set for February 3, 2021, at 10:00 a.m. in Courtroom 9.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     July 31, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
